El Juez Asooxado Sr. Stjlzbaoher,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
*34Aceptando los fundamentos de hecho y de derecho de la sentencia apelada.
Vistas las disposiciones legales qne en la misma se citan.
Fallamos: qne debemos confirmar y confirmamos la sen-tencia qne en treinta y uno de Enero de mil novecientos tres dictó la Corte de Distrito de Areeibo, con las costas á cargo del apelante, y devuélvanse los autos con la centificación correspondiente.
Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados Hernández, Pigueras y MacLeary.